                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


TAYLOR CARLISLE, ET AL.                                            CIVIL ACTION


VERSUS                                                             NO: 16-3767


NEWELL NORMAND, ET AL.                                             SECTION: “H”(1)


                                 ORDER AND REASONS
         Before the Court are four motions: (1) a Motion for Summary Judgment
by former Jefferson Parish Sheriff Newell Normand (“Sheriff”) (Doc. 443); 1 (2)
Plaintiffs’ Appeal from the Magistrate Judge’s March 20, 2019 Order and
Reasons denying Plaintiff’s Motion for Leave to file a Fourth Amended and
Supplementing Complaint (Doc. 530); (3) Plaintiffs’ Motion to Strike exhibits
attached to Sheriff Normand’s supplemental memorandum in support of his
Motion for Summary Judgment (Doc. 532); and (4) Plaintiffs’ Motion for
Reconsideration of this Court’s May 7, 2019 Order and Reasons denying
Plaintiff’s Appeal from the Magistrate Judge’s February 4, 2019 Order and
Reasons (Doc. 542). For the following reasons, the Sheriff’s Motion for
Summary Judgment is GRANTED IN PART, and Plaintiffs’ Motions are
DENIED.




1   The Motion was technically filed by former Sheriff Normand. Doc. 443. By rule, Sheriff
    Lopinto was substituted as the Defendant Sheriff regarding Plaintiffs’ claims in 2017 when
    Lopinto was appointed to replace Normand. See FED. R. CIV. P. 25(d). Because Plaintiffs
    never alleged any individual capacity claims against Normand, he is no longer a defendant
    in this suit; no claims remain against him. Accordingly, this Court will construe the instant
    Motion for Summary Judgment as one by Sheriff Lopinto. The Court will refer to the official
    capacity claims against Lopinto as claims against the “Sheriff” to avoid confusion.

                                                1
                                 BACKGROUND
        This lawsuit arises out of the participation by Plaintiffs Taylor Carlisle
and Emile Heron in Jefferson Parish’s Drug Court. This case has been pending
for more than three years, and no trial date has been set. Since its inception,
Plaintiffs have alleged a number of federal and state claims against a number
of defendants. Many of those claims have since been dismissed. As summarized
by the Magistrate Judge in her March 20, 2019 Order and Reasons, the
following claims remain:
        1. Plaintiffs’ putative class action claims against the Sheriff for
        declaratory and injunctive relief and damages under §1983,
        challenging the imposition of jail time for alleged probation
        violations by Drug Court Program participants to the extent that
        imprisonment or refusal to consider good time by the Sheriff was
        not pursuant to an order from the Drug Court;
        2. Plaintiffs’ state law claims for legal malpractice pending against
        Joseph Marino; and
        3. Plaintiff Carlisle’s state law negligence claims against [Joe]
        McNair and McNair’s business, for actions taken after April 27,
        2015. 2
        On December 12, 2018, the Sheriff moved for summary judgment on the
claims remaining against him. 3 The submission date on this Motion was
continued several times, but the Motion eventually came under submission on
April 10, 2019. On the same day Plaintiffs filed a lengthy opposition to the
Motion, the Sheriff supplemented his Motion with a significant number of
records. 4 Plaintiffs did not seek leave to respond to the supplemental




2   Doc. 521 at 1–5.
3   Doc. 443.
4   See Doc. 528.

                                         2
memorandum but instead filed a Motion to Strike many of the records. 5 The
Sheriff opposes the Motion to Strike. 6
       Two months after the Sheriff filed his Motion for Summary Judgment,
Plaintiffs filed a Motion for Leave to File a Fourth Amended and
Supplementing Complaint. 7 Plaintiffs sought to amend their claims against
the Sheriff. This Motion was referred to the Magistrate Judge. On March 20,
2019, the Magistrate Judge denied the Motion. 8 Plaintiffs now appeal the
Magistrate Judge’s decision denying leave to amend their claims against the
Sheriff. 9 The Sheriff opposes the Motion.
       Plaintiffs also seek reconsideration of a May 7, 2019 order by this Court
affirming the Magistrate Judge’s February 4, 2019 Order and Reasons that
granted Defendants’ Motion to Compel certain documents and ordered
Plaintiffs to pay $500 in opposing counsel’s expenses and fees. 10 Defendants
oppose this Motion.
       The Court will first address Plaintiffs’ Motion to Strike records that the
Sheriff relies on to support his Motion for Summary Judgment. Next, the Court
will address the Sheriff’s Motion for Summary Judgment. After that, the Court
will address Plaintiffs’ pending appeal of the Magistrate Judge’s March 20,
2019 Order and Reasons. Finally, the Court will turn to Plaintiffs’ Motion for
Reconsideration.




5  See Doc. 532.
6  Doc. 540.
7 See Doc. 490.
8 Doc. 521.
9 Doc. 530.
10 See Docs. 481 (February 4, 2019 Order and Reasons), 500 (Plaintiffs’ Appeal of the February

   4, 2019 Order and Reasons), and 541 (May 7, 2019 Order and Reasons denying Plaintiffs’
   appeal).

                                              3
                                  LEGAL STANDARD
     I.   Motion to Strike
          Under Federal Rule 56(c)(2), “[a] party may object that the material cited
to support or dispute a fact cannot be presented in a form that would be
admissible in evidence.” Nevertheless, “[a]t the summary judgment stage,
materials cited to support or dispute a fact need only be capable of being
‘presented in a form that would be admissible in evidence.’” 11 “This flexibility
allows the court to consider the evidence that would likely be admitted at
trial—as summary judgment is trying to determine if the evidence admitted at
trial would allow a jury to find in favor of the nonmovant—without imposing
on parties the time and expense it takes to authenticate everything in the
record.” 12
II.       Motion for Summary Judgment
          “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” 13 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.” 14 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 15
          In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws


11  LSR Consulting, LLC v. Wells Fargo Bank, N.A., 835 F.3d 530, 534 (5th Cir. 2016)
   (emphasis in original) (quoting FED. R. CIV. P. 56(c)(2)).
12 Maurer v. Indep. Town, 870 F.3d 380, 384 (5th Cir. 2017) (citing FED. R. CIV. P. 56(c)(1)(A)).
13 FED. R. CIV. P. 56.
14 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
15 Id. at 248.



                                               4
all reasonable inferences in his favor. 16 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 17 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 18
       “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.” 19 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.” 20 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.” 21
III.   Appeal from Magistrate Judge’s Order and Reasons
       A district judge may refer any non-dispositive pretrial matter to a United
States Magistrate Judge. 22 District judges must consider timely objections to
rulings by magistrates on such matters, and they must “modify or set aside
any part of the order that is clearly erroneous or contrary to law.” 23 “A finding
is clearly erroneous only if it is implausible in the light of the record considered


16 Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
17 Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
18 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
19 Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.

   2004) (internal citations omitted).
20 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v. Liquid

   Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
21 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
22 28 U.S.C. § 636(b)(1)(A). See Castillo v. Frank, 70 F.3d 382, 385 (5th Cir. 1995).
23 See FED. R. CIV. P. 72(a).



                                              5
as a whole.” 24 More specifically, “[a]n order is clearly erroneous if the court ‘is
left with the definite and firm conviction that a mistake has been
committed.’” 25 “The district court [is not permitted to] undertake a de novo
review of the magistrate’s disposition.” 26
IV.       Motion for Reconsideration
          A Motion for Reconsideration of an interlocutory order is governed by
Federal Rule of Civil Procedure 54(b). 27 “Under Rule 54(b), ‘the trial court is
free to reconsider and reverse its decision for any reason it deems sufficient,
even in the absence of new evidence or an intervening change in or clarification
of the substantive law.’” 28


                                 LAW AND ANALYSIS
     I.   Motion to Strike
          Plaintiffs ask this Court to strike from the record two sets of minute
entries that the Sheriff produced in support of his Motion for Summary
Judgment. The first is a set of minute entries reflecting Drug Court
appearances for Plaintiff Carlisle, 29 and the second is a similar set of minute


24 Moore v. Ford Motor Co., 755 F.3d 802, 808 n.11 (5th Cir. 2014) (quoting St. Aubin v.
   Quarterman, 470 F.3d 1096, 1101 (5th Cir. 2006)).
25 Alphonse v. Arch Bay Holdings, L.L.C., 618 F. App’x 765, 768 (5th Cir. 2015) (quoting

   Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985)).
26 Cordova v. Crowley Marine Servs., Inc., No. 02-2880, 2003 WL 21804986, at *1 (E.D. La.

   Aug. 4, 2003) (Duval, J.) (citing Merritt v. Int’l Bhd. of Boilermakers, 649 F.2d 1013, 1017
   (5th Cir. 1981) (“Pretrial orders of a magistrate under s (sic) 636(b)(1)(A) are reviewable
   under the ‘clearly erroneous and contrary to law’ standard; they are not subject to a de novo
   determination as are a magistrate’s proposed findings and recommendations under s (sic)
   636(b)(1)(B).”).
27 FED. R. CIV. P. 54(b) (noting that a district court may revise at any time prior to final

   judgment “any order . . . that adjudicates fewer than all the claims or the rights and
   liabilities of fewer than all the parties”). See McClendon v. United States, 892 F.3d 775,
   781 (5th Cir. 2018).
28 Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017) (quoting Lavespere v.

   Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990)).
29 Plaintiffs refer to these as Rec. Doc. 524-3. They also appear at Rec. Doc. 528-1.



                                               6
entries regarding court appearances by Plaintiff Heron. 30 Plaintiffs ask to
strike these from the record on the ground that they are inaccurate. That is,
the minute entries say Plaintiffs were in court when they were not; that
Plaintiffs were represented by counsel when they were not; and at least one
minute entry says Plaintiff Carlisle appeared before a judge who Carlisle says
he has never appeared before.
         As previously noted by this Court, “[a]t the summary judgment stage,
materials cited to support or dispute a fact need only be capable of being
‘presented in a form that would be admissible in evidence.’” 31 Plaintiffs have
failed to show that these minute entries are not capable of being presented in
a form that would be admissible in evidence. More importantly, Plaintiffs have
failed to show that the Sheriff is not entitled to reasonably rely on such minute
entries when determining who to incarcerate and for how long. Even if the
minute entries contain inaccuracies, the Sheriff was entitled to rely on them
when determining how long to incarcerate Plaintiffs Carlisle and Heron.
Accordingly, the Motion is denied, and the Court will consider the minute
entries in ruling on the Sheriff’s Motion for Summary Judgment.
II.      Motion for Summary Judgment
         Two types of claims remain against the Sheriff. The first allege that he
held Plaintiffs in jail on numerous occasions absent a court order to do so. The
second allege that he denied Plaintiffs good time credit in jail absent the
authority to do so.




30   Plaintiffs refer to these are Rec. Doc. 524-5. They also appear at Rec. Doc. 528-3.
31   LSR Consulting, 835 F.3d at 534 (5th Cir. 2016) (emphasis in original) (quoting FED. R.
     CIV. P. 56(c)(2)).

                                              7
           a. Claims that the Sheriff jailed Plaintiffs absent a court order
                  i. Plaintiff Carlisle
       This Court has combed over the numerous minute entries submitted by
the parties in response to the Sheriff’s Motion. Having done so, this Court can
find only one instance where Plaintiff Carlisle says he was in jail for which
there is nothing in the record showing that the Sheriff had the authority to jail
him. That period of time is between August 25, 2015 and September 1, 2015.
For all other time periods that Plaintiff Carlisle says he spent in Jefferson
Parish Correctional Center (“JPCC”), there are minute entries showing that
Drug Court judges ordered him to be held during those periods.
       Carlisle says he was in jail from August 25, 2015 to September 1, 2015. 32
The Sheriff did not introduce evidence to refute this statement. Carlisle says
he attended a Drug Court hearing on August 25, 2015 but “was dismissed by
Judge Faulkner without sanction to go see [his] probation officer.” 33 Shortly
thereafter, Carlisle says, he was arrested by a Gretna police officer and taken
to jail. 34 He says he remained there over the next week. 35
       An August 25, 2015 minute entry reads, in its entirety, as follows:
       The Defendant, Taylor E. Carlisle, appeared before the bar of the
       Court this day for Drug Court.
       The Defendant was represented by Joseph A. Marino, Jr.
       The Court ordered the Defendant to be given a sanction of 6
       months JPCC, flat time/contempt.
       The Court ordered the Defendant to be held for Revocation after
       his sanction is completed.



32 See Doc. 525-2 at 30.
33 Id. at 31.
34 Id.
35 Id. at 30. In fact, he says he was incarcerated from August 25, 2015 until he finished serving

   out his prison term in August 2018. Id.

                                               8
      The Defendant is to appear in Court September 1, 2015. 36
At first glance, it appears this minute entry shows that Carlisle was ordered
to begin serving a six-month jail sanction on August 25, 2015. If that were true,
the Sheriff would have proof that he was holding Carlisle pursuant to an order
from Drug Court between August 25, 2015 and September 1, 2015. Viewing
the record in the light most favorable to Carlisle, however, the minute entry
cannot be read to mean that.
      First, it is important to note what the minute entry does not say. Most of
the minute entries reflecting Carlisle’s Drug Court appearances where he was
sanctioned to immediate jail time indicate that he was remanded to JPCC at
the end of the hearing. 37 The August 25, 2018 minute entry says no such thing.
       Second, several sentences of the August 25, 2018 minute entry written
in the passive voice suggest that Carlisle was not ordered to go straight to jail
after the hearing. The minute entry says he was “to be given a sanction,” that
he was to “be held for Revocation after his sanction is completed,” and that he
“is to appear in Court September 1, 2015.” 38 Considered together, these
sentences could mean that the judge ordered that Carlisle be sanctioned at a
later date—September 1, 2015—and that he could remain free until then. This
reading is rendered more plausible given the existence of a September 1, 2015
minute entry where Carlisle “was given a sanction of 6 months” at a hearing
on that day and “was remanded to Jefferson Parish Prison” afterward. 39
       Accordingly, a genuine dispute of material fact exists as to whether the
Sheriff held Carlisle without the authority to do so from August 25, 2015 to



36 Doc. 525-4 at 5.
37 See Doc 528-1 at 1–6. The minute entries often refer to JPCC as Jefferson Parish Prison,
   which is what the correctional facility used to be called.
38 Doc. 525-4 at 5.
39 Doc. 528-1 at 5.



                                            9
September 1, 2015. Nevertheless, the record is clear—that is, there is no
genuine dispute of material fact—that the Sheriff had authority from Drug
Court judges to incarcerate Plaintiff for all the other periods of time for which
he says the Sheriff held him unlawfully.
       Thus, the Sheriff’s Motion is granted in part. The only remaining claim
Plaintiff Carlisle has against the Sheriff is one for wrongful imprisonment from
August 25, 2015 to September 1, 2015. The Sheriff is entitled to summary
judgment on all other claims by Plaintiff Carlisle.
                 ii. Plaintiff Heron
       As with Plaintiff Carlisle, there is only one instance in the record where
Plaintiff Heron says he was jailed for which the Sheriff has not shown that he
had the authority to jail him. That time was between mid-to-late June 2016
and July 20, 2016.
       Plaintiff Heron says he was incarcerated during this period of time. 40
Between December 15, 2015 and January 26, 2016, Plaintiff Heron made
several appearances at Drug Court. 41 One such appearance occurred on
January 19, 2016, and at that hearing Plaintiff Heron “stipulated” to a
sanction. 42 This Court cannot find a minute entry in the record dated January
19, 2016. There is, however, a minute entry dated January 26, 2019. 43 That
minute entry says that “[o]n January 19, 2016, the Defendant was sanctioned
to 6 months flat time for contempt of court to be served in the Jefferson Parish
Prison.” 44 The minute entry also says that “[t]he Court now amends the




40 See Doc. 525-2 at 22–23.
41 See Doc. 525-3 at 14–18.
42 Doc. 525-2 at 22.
43 Doc. 525-3 at 14.
44 Id.



                                       10
aforementioned sanction and orders that the Defendant is to be given credit
for all time served beginning on December 15, 2015 to present day.” 45
         The January 26, 2016 minute entry thus appears to show that Plaintiff
Heron’s six-month sanction from the previous week should have run its course
in June 2016. 46 Unlike other minute entries, this one does not say that Heron
should be held in jail pending a final revocation hearing. The Sheriff has not
introduced evidence to contradict the showing by Heron that he was entitled
to credit for time served during this roughly month-long period between late
June 2016 and July 20, 2016.
         Accordingly, the Sheriff’s Motion is granted in part on this claim. A
genuine dispute of material fact exists as to whether the Sheriff unlawfully
held Plaintiff for an unspecified time period beginning in late June 2016 and
ending July 20, 2016. Thus, Plaintiff Heron’s claim against the Sheriff remains
for that time period only. The record is clear—that is, there is no genuine
dispute of material fact—that the Sheriff jailed Plaintiff Heron at all other
times pursuant to orders from Drug Court judges. The Sheriff is thus entitled
to summary judgment against Plaintiff Heron’s claims except as outlined
above.
             b. Claims that the Sheriff denied Plaintiffs good time absent
                a court order
         In a September 25, 2018 Order and Reasons, this Court held as follows:
         Heck [v. Humphrey] does not bar claims against the Sheriff for
         denying Plaintiff good time if the order imposing his incarceration
         did not specify that punishment. Therefore Plaintiff’s claims for
         wrongful imprisonment against the sheriff remain but only to the


45   Id.
46   Without calculating the date exactly, because Plaintiff Heron was ordered to serve a six-
     month sanction, and his sanction was to begin retroactively on December 15, 2015, he
     should have been eligible for release around June 15, 2016.

                                               11
       extent that the imprisonment or refusal to consider good time was
       not pursuant to an order from Drug Court. 47
This ruling pertained to claims by Plaintiffs that the Sheriff refused to award
them “good time” credit for time they served in JPCC as a result of “flat time”
sanctions from Drug Court judges. That is, Plaintiffs claimed that the Sheriff
wrongfully imprisoned them by holding them for the entirety of their
incarceration sanctions when in fact they should have been able to earn good
time credit and secure a release from JPCC without having to serve their full
sanctions.
       The minute entries show that Plaintiffs’ sanctions were ordered to be
served as flat time—that is, as Plaintiffs noted in their Second Supplemental
and Amending Complaint, 48 without the benefit of the ability to earn good
time. 49 Although the minute entry reflecting Plaintiff Heron’s sanction on
December 2, 2014 does not specify a flat time sanction, the Court notes that a
48-hour sentence—like many, if not all, of the sanctions Plaintiffs were
punished with by the Drug Court—is too short to potentially qualify an inmate
for good time credit under Louisiana law. 50
       At this point, this Court believes it is necessary to point out the difference
between the claims that Plaintiffs have alleged regarding good time and the
claims Plaintiffs have attempted to allege regarding good time in their
proposed Fourth Amended and Supplementing Complaint. As described above,
Plaintiffs have alleged that the Sheriff wrongfully imprisoned them by failing



47 Doc. 359 at 4–5.
48 Doc. 117 at 56 n.14 (“When used in the context of prisoners, the term ‘flat time’ refers to
   the prison term that is to be served by a prisoner without the benefit of good time credit
   and the like.”).
49 See, e.g., Doc. 528-1 at 2–5 (ordering flat time sanctions for Plaintiff Carlisle); Doc. 528-3

   at 1–3, 5, 7 (ordering flat time sanctions for Plaintiff Heron).
50 See Doc. 528-3 at 6 (sanctioning Plaintiff Heron to “48 hours in JPCC”); LA. REV. STAT. §

   15:571.3 (providing when inmates may qualify for good time credit).

                                              12
to apply good time credit to their Drug Court flat time sanctions. 51 What
Plaintiffs have not alleged—but what they are now trying to allege—is that the
Sheriff miscalculated the time Plaintiffs spent in JPCC when reporting such
time to the Louisiana Department of Public Safety and Corrections, which
resulted in Plaintiffs spending more time incarcerated post-revocation than
they should have. This claim is not before the Court. Accordingly, the Court
expresses no opinion as to the potential merits of such a claim.
       There is no genuine dispute of material fact about whether the Sheriff
failed to properly credit Plaintiffs with good time for their flat time Drug Court
sanctions. Accordingly, he is entitled to summary judgment on these claims.
The only claims that remain against him are for wrongful imprisonment based
on allegedly incarcerating each Plaintiff for the specific time periods outlined
above without the authority to do so.
III.   Appeal from the Magistrate Judge’s denial of leave to amend
       On March 30, 2019, the Magistrate Judge denied Plaintiffs’ Motion for
Leave to File a Fourth Amended and Supplementing Complaint. The
Magistrate Judge reasoned in relevant part that Plaintiffs’ exhibited “a clear
pattern of delay,” that they were “shifting the nature of their claims in response
to the court’s rulings,” and that the Sheriff—whose Motion for Summary
Judgment had been pending for about four months when Plaintiffs’ moved for
leave to amend their Complaint—would be prejudiced by the granting of
Plaintiffs’ Motion. 52
       Plaintiffs have failed to show that the Magistrate Judge’s ruling was
clearly erroneous or contrary to law. 53 This Court agrees with the Magistrate


51 See Docs. 1, 117.
52 Doc. 521 at 7–8.
53 Plaintiffs argue that their Motion should be reviewed under a de novo standard on the

   ground that the denial of leave to amend a complaint is a dispositive rather than a non-

                                            13
Judge that Plaintiffs are simply shifting their claims in response to the Court’s
rulings, and that the Sheriff would be unduly prejudiced at this stage of
litigation if Plaintiffs were allowed to significantly amend the claims against
him, particularly given the status of his pending Motion for Summary
Judgment. Accordingly, Plaintiffs’ Motion is denied.
IV.    Motion for Reconsideration
       Plaintiffs in this Motion continue to re-hash the same arguments they
have now presented before both the Magistrate Judge and this Court regarding
the imposition of a $500 award of attorneys’ fees related to Plaintiffs’ failure to
produce certain discovery. Plaintiffs now seek a “stay” of this award, even
though they offer no reason to explain why they failed to ask for such relief
sooner. Plaintiffs refusal to fully comply with the Magistrate Judge’s fair
sanction underscores the need for the sanction. Accordingly, this Court sees no
need to disturb its previous decision affirming the Magistrate’s award of the
discovery sanction. 54 Plaintiffs’ Motion is denied.


                                     CONCLUSION
       For the foregoing reasons, the Sheriff’s Motion for Summary Judgment
(Doc. 443) is GRANTED IN PART. Plaintiff Carlisle’s claim that the Sheriff
held him in jail without the authority to do so from August 25, 2015 to
September 1, 2015 remains. Plaintiff Heron’s claim that the Sheriff held him



   dispositive issue under Federal Rule of Civil Procedure 72. Plaintiffs cite two decisions
   from outside the Fifth Circuit that support this argument. See Lariviere, Grubman &
   Payne, LLP v. Phillips, No. 07-CV-01723-WYD-CBS, 2010 WL 4818101, at *5 (D. Colo. Nov.
   9, 2010); Cuenca v. Univ. of Kansas, 205 F. Supp. 2d 1226, 1229 (D. Kan. 2002). The Fifth
   Circuit, however, has indicated that such issues are non-dispositive. See PYCA Indus., Inc.
   v. Harrison Cty. Waste Water Mgmt. Dist., 81 F.3d 1412, 1421 n.11 (5th Cir. 1996).
   Accordingly, this Court will review Plaintiff’s appeal under the standard for non-dispositive
   motions, as is customary in this Circuit.
54 See Doc. 541.



                                              14
in jail from an unspecified day in June 2016 until July 20, 2016 without the
authority to do so also remains. The Sheriff is entitled to summary judgment
on the remainder of Plaintiffs’ claims against him.
      It is further ordered that Plaintiffs’ Motions (Docs. 530, 532, and 542)
are DENIED.


                     New Orleans, Louisiana this 7th day of August, 2019.




                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE




                                      15
